DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,422,120. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are fully encompassed by and anticipated by the claims of the ‘120 patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject having teeth” (claim 1, line 4),  it would appear that claims 17 and 18 do not really further limit claim 1.  It would appear that these claims refer to the same structure of the apparatus.  Also, is the rough surface portion (claim 19) and alternative to the teeth?  If so, then it is confusing in that claim 1 requires the teeth.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,5-8,12,13 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Compton (USP 2,594,256).  ‘256 discloses a cylindrical housing (4) having teeth (6,7,8) at a distal edge and at least one coil (10) provided inside the housing for directing debris from the distal to a proximal edge (column 4, lines 22-27).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1,2,6-8,10,12,13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 6-226735 in view of DE 102004050033.  Looking to the structure of the “apparatus” and not the intended use thereof (which does not impart any structure), ‘735 discloses a cylindrical housing (1) adapted to be rotated with a fitting (2) (and to introduce a material though the (hollow) fitting), a distal edge of the housing including a cutting surface (3) and at least one coil (10) (see fig 2 for the beveled or cutting surface on the coil).  The structure of ‘735 is the same as that claimed and that the mere intended use along would not serve to distinguish.  	  As for the teeth (at the distal end), ‘033 is cited to show a hole boring tool (for concrete: as does ‘735) which si provided with teeth (4).  Provision of such a known equivalent cutting means for the same purpose would be obvious to one of ordinary skill in the art.  Some of the claims merely mention a functional step or method which do not impart any structure (eg, claims 6,7 and 13). 	
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘735 and DE ‘033 as applied to claim 1 above, and further in view of JP 2003-225819.  Simply providing the proximal end of the housing of a boring head is taught by ‘819 (fig 2).  One of ordinary skill would deem it obvious to modify the proximal end of ‘735 as such as it is shown to be known in the art.
Allowable Subject Matter
Claims 3,4,11 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-1278.  The examiner can normally be reached on M-Th 5:30-3:00, Fri 5:30-2:00 (alternate Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARK SPISICH/Primary Examiner, Art Unit 3723